            Case 1:21-cv-00014 Document 1 Filed 01/04/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BEAUREGARDE HOLDINGS LLP,
BEAUREGARDE HOLDINGS II LLP, CITY
NATIONAL ROCHDALE FIXED INCOME
OPPORTUNITIES FUND, BLUE
HIAWATHA, LLC, WHITE BEECH SNC,
LLC, GINKGO TREE, LLC, CROWN
MANAGED ACCOUNTS SPC – CROWN/GT
SEGREGATED PORTFOLIO, MA MULTI-
SECTOR OPPORTUNISTIC FUND, LP, SAN
BERNARDINO COUNTY EMPLOYEES
RETIREMENT ASSOCIATION, HIGH YIELD
AND BANK LOAN SERIES TRUST,
LOUISIANA STATE EMPLOYEES
RETIREMENT SYSTEM, GUADALUPE FUND,                  No. 21-cv-
LP, GT NM, LP, GOLDENTREE CREDIT
OPPORTUNITIES MASTER FUND LTD.,                     COMPLAINT
GOLDENTREE MASTER FUND, LTD., GN3
SIP LIMITED, GOLDENTREE INSURANCE
FUND SERIES INTERESTS OF THE SALI
MULTI-SERIES FUND, L.P., and
GOLDENTREE V1 MASTER FUND, L.P.,

                 Plaintiffs,

       v.

THE PROVINCE OF ENTRE RIOS,

                 Defendant.


       Plaintiffs Beauregarde Holdings LLP, Beauregarde Holdings II LLP, City National

Rochdale Fixed Income Opportunities Fund, Blue Hiawatha, LLC, White Beech SNC, LLC,

Ginkgo Tree, LLC, Crown Managed Accounts SPC – Crown/GT Segregated Portfolio, MA

Multi-Sector Opportunistic Fund, LP, San Bernardino County Employees Retirement

Association, High Yield and Bank Loan Series Trust, Louisiana State Employees Retirement

System, Guadalupe Fund, LP, GT NM, LP, GoldenTree Credit Opportunities Master Fund Ltd.,

GoldenTree Master Fund, Ltd., GN3 SIP Limited, GoldenTree Insurance Fund Series Interests of


                                             -1-
               Case 1:21-cv-00014 Document 1 Filed 01/04/21 Page 2 of 13




the SALI Multi-Series Fund, L.P., and GoldenTree V1 Master Fund, L.P. by and through their

attorneys, for their Complaint against defendant Province of Entre Rios (the “Province”), allege

as follows:


                                       INTRODUCTION

       1.       This is a breach of contract action arising from the Province’s failure to make

contractually-mandated interest payments on certain debt securities issued by the Province in

2017, in which Plaintiffs own beneficial interests (the “Notes” or “Debt Securities”). The Notes

are governed by (i) an indenture dated as of February 8, 2017 by and between U.S. Bank

National Association, as Trustee and the Province as Issuer (the “Indenture”), a true and accurate

copy of which is attached as Exhibit 1 hereto, (ii) the global notes issued by the Province under

the Indenture, the form of which is set forth in exhibit A to the Indenture, and (iii) the terms and

conditions of the Notes, the form of which is set forth in exhibit C to the Indenture (the “Terms

and Conditions ”), which apply to each Note and are set forth on the reverse of each issued

global note.

       2.       Interest amounts due and owing on the Notes since August 8, 2020 have not been

paid, and an Event of Default arose under the Indenture as of September 7, 2020—i.e. 30 days

from the date the most recent installment of interest came due on August 8, 2020. Plaintiffs seek

payment of all accrued, due, and unpaid interest on the Notes, interest on such interest, all other

amounts that are currently due and payable, and any and all amounts that become due between

now and entry of judgment in this action.

       3.       Pursuant to Section 4.7 of the Indenture, Plaintiff has the “absolute and

unconditional” right: (i) to receive payment of the principal and interest on the Notes, and (ii) to




                                                 -2-
            Case 1:21-cv-00014 Document 1 Filed 01/04/21 Page 3 of 13




institute suit for the enforcement of such payment. The Indenture expressly provides that such

rights cannot be impaired without the consent of each relevant bondholder.


                                           PARTIES

       4.      Plaintiff Beauregarde Holdings LLP is a limited liability partnership organized

and existing under the laws of the United Kingdom with a registered office address at 1st Floor

236 Gray's Inn Road, London, WC1X 8HB. Plaintiff Beauregarde Holdings LLP is the

beneficial owner of $137,680,000 in principal amount of 8.750% notes due February 8, 2025

issued by the Province bearing CUSIP P37341AA5.

       5.      Plaintiff Beauregarde Holdings II LLP is a limited liability partnership organized

and existing under the laws of United Kingdom with a registered office address at 1st Floor 236

Gray's Inn Road, London, WC1X 8HB. Plaintiff Beauregarde Holdings II LLP is the beneficial

owner of $47,835,000 in principal amount of 8.750% notes due February 8, 2025 issued by the

Province bearing CUSIP P37341AA5.

       6.      Plaintiff City National Rochdale Fixed Income Opportunities Fund is a Delaware

statutory trust with a registered office address at 400 North Roxbury Drive, Beverly Hills, CA

90210. Plaintiff City National Rochdale Fixed Income Opportunities Fund is the beneficial

owner of $17,970,000 in principal amount of 8.750% notes due February 8, 2025 issued by the

Province bearing CUSIP P37341AA5.

       7.      Plaintiff Blue Hiawatha, LLC is a Delaware limited liability company with a

registered office address at c/o Vcorp Services, LLC, 1013 Centre Road, Suite 403-B,

Wilmington, DE 19805. Plaintiff Blue Hiawatha, LLC is the beneficial owner of $26,255,000 in

principal amount of 8.750% notes due February 8, 2025 issued by the Province bearing CUSIP

P37341AA5.



                                               -3-
             Case 1:21-cv-00014 Document 1 Filed 01/04/21 Page 4 of 13




       8.      Plaintiff White Beech SNC, LLC is a Delaware limited liability company with a

registered office address at c/o Vcorp Services, LLC, 1013 Centre Road, Suite 403-B,

Wilmington, DE 19805. Plaintiff White Beech SNC, LLC is the beneficial owner of

$13,560,000 in principal amount of 8.750% notes due February 8, 2025 issued by the Province

bearing CUSIP P37341AA5.

       9.      Plaintiff Ginkgo Tree, LLC is a Delaware limited company with a registered

office address at Cogency Global Inc., 850 New Burton Road, Suite 201, Dover, DE 19904.

Plaintiff Ginkgo Tree, LLC is the beneficial owner of $250,000 in principal amount of 8.750%

notes due February 8, 2025 issued by the Province bearing CUSIP USP37341AA50.

       10.     Plaintiff Crown Managed Accounts SPC – Crown/GT Segregated Portfolio is a

Cayman Islands segregated portfolio company with limited liability with a registered office

address at LGT Bank In Liechtenstein (Cayman) Limited, UBS House, 227 Elgin Avenue, PO

Box 852, Grand Cayman, KY1-1103, Cayman Islands. Plaintiff Crown Managed Accounts SPC

– Crown/GT Segregated Portfolio is the beneficial owner of $250,000 in principal amount of

8.750% notes due February 8, 2025 issued by the Province bearing CUSIP USP37341AA50.

       11.     Plaintiff MA Multi-Sector Opportunistic Fund, LP is a Delaware limited

partnership with a registered office address at Cogency Global Inc., 850 New Burton Road, Suite

201, Dover, DE 19904. Plaintiff MA Multi-Sector Opportunistic Fund, LP is the beneficial

owner of $150,000 in principal amount of 8.750% notes due February 8, 2025 issued by the

Province bearing CUSIP USP37341AA50.

       12.     Plaintiff San Bernardino County Employees Retirement Association is a

California public pension plan with a registered office address at 348 W. Hospitality Lane, 3 rd

Floor, San Bernardino, CA 92415. Plaintiff San Bernardino County Employees Retirement




                                                -4-
             Case 1:21-cv-00014 Document 1 Filed 01/04/21 Page 5 of 13




Association is the beneficial owner of $1,290,000 in principal amount of 8.750% notes due

February 8, 2025 issued by the Province bearing CUSIP USP37341AA50.

       13.    Plaintiff High Yield and Bank Loan Series Trust is a Cayman Islands trust with a

registered office address at State Street Cayman Trust Company, Ltd., PO Box 31113, 45 Market

Street, Suite 3307, Camana Bay, KY1-1205, Cayman Islands. Plaintiff High Yield and Bank

Loan Series Trust is the beneficial owner of $732,000 in principal amount of 8.750% notes due

February 8, 2025 issued by the Province bearing CUSIP P37341AA5.

       14.    Plaintiff Louisiana State Employees Retirement System is a Louisiana pension

plan with a registered office address at 8404 United Plaza Boulevard, 1 st Floor, Baton Rouge, LA

70809. Plaintiff Louisiana State Employees Retirement System is the beneficial owner of

$155,000 in principal amount of 8.750% notes due February 8, 2025 issued by the Province

bearing CUSIP P37341AA5.

       15.    Plaintiff Guadalupe Fund, LP is a Texas limited partnership with a registered

office address at 1200 North Interstate 35, Austin, TX 78701. Plaintiff Guadalupe Fund, LP is

the beneficial owner of $150,000 in principal amount of 8.750% notes due February 8, 2025

issued by the Province bearing CUSIP P37341AA5.

       16.    Plaintiff GT NM, LP is a Delaware limited partnership with a registered office

address at Cogency Global Inc., 850 New Burton Road, Suite 201, Dover, DE 19904. Plaintiff

GT NM, LP is the beneficial owner of $668,000 in principal amount of 8.750% notes due

February 8, 2025 issued by the Province bearing CUSIP P37341AA5.

       17.    Plaintiff GoldenTree Credit Opportunities Master Fund Ltd. is a Cayman Islands

exempted company with a registered office address at Intertrust Cayman Islands, 190 Elgin

Avenue, George Town, Grand Cayman KY1-9005, Cayman Islands. Plaintiff GoldenTree Credit




                                               -5-
             Case 1:21-cv-00014 Document 1 Filed 01/04/21 Page 6 of 13




Opportunities Master Fund Ltd. is the beneficial owner of $7,559,000 in principal amount of

8.750% notes due February 8, 2025 issued by the Province bearing CUSIP P37341AA5.

       18.     Plaintiff GoldenTree Master Fund, Ltd. is a Cayman Islands exempted company

with a registered office address at Intertrust Cayman Islands, 190 Elgin Avenue, George Town,

Grand Cayman KY1-9005, Cayman Islands. Plaintiff GoldenTree Master Fund, Ltd. is the

beneficial owner of $13,785,000 in principal amount of 8.750% notes due February 8, 2025

issued by the Province bearing CUSIP P37341AA5.

       19.     Plaintiff GN3 SIP Limited is a Jersey limited company with a registered office

address at Gaspe House 66-72 Esplande, St. Helier, Jersey, JE2 3QT. Plaintiff GN3 SIP Limited

is the beneficial owner of $2,632,000 in principal amount of 8.750% notes due February 8, 2025

issued by the Province bearing CUSIP P37341AA5.

       20.     Plaintiff GoldenTree Insurance Fund Series Interests of the SALI Multi-Series

Fund, L.P. is a Delaware limited partnership (series interests) with a registered office address at

Cogency Global, Ltd., 850 New Burton Road, Suite 201, Dover, DE 19904. Plaintiff

GoldenTree Insurance Fund Series Interests of the SALI Multi-Series Fund, L.P. is the beneficial

owner of $743,000 in principal amount of 8.750% notes due February 8, 2025 issued by the

Province bearing CUSIP P37341AA5.

       21.     Plaintiff GoldenTree V1 Master Fund, L.P. is a Cayman Islands limited

partnership with a registered office address at Walkers Corporate Limited, Cayman Corporate

Centre, 27 Hospital Road, George Town, Grand Cayman KY1-9008, Cayman Islands. Plaintiff

GoldenTree V1 Master Fund, L.P. is the beneficial owner of $319,000 in principal amount of

8.750% notes due February 8, 2025 issued by the Province bearing CUSIP P37341AA5.




                                                 -6-
               Case 1:21-cv-00014 Document 1 Filed 01/04/21 Page 7 of 13




         22.    Defendant the Province of Entre Rios is a political subdivision of the Republic of

Argentina, as defined by the Foreign Sovereign Immunities Act (“FSIA”), 28 U.S.C. § 1603(b).

It is therefore also an agency or instrumentality of a foreign state, as defined by the FSIA. Id.


                                JURISDICTION AND VENUE

         23.    This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1330

because the Province is a political subdivision of a foreign state, i.e., the Republic of Argentina.

         24.    The Court also has subject-matter jurisdiction over this action pursuant to

section 9.7(d) of the Indenture, in which the Province explicitly and unconditionally waived

sovereign immunity with respect to obligations under the Indenture or the Debt Securities. This

section provides, in relevant part:

         To the extent that the Province has or hereafter may acquire any immunity
         (sovereign or otherwise) in respect of its obligations under the Debt Securities
         and/or this Indenture from jurisdiction of any court or from any legal process…,
         the Province hereby waives and will irrevocably waive such immunity in respect
         of its obligations under this Indenture or the Debt Securities…, and, without
         limiting the generality of the foregoing, the Province agrees that the waivers set
         forth in this Indenture shall have the fullest scope permitted under the United
         States Foreign Sovereign Immunities Act of 1976, as amended…, and is intended
         to be irrevocable for purposes of such act.

Ex. 1 § 9.7(d). The same text appears in section 16(d) of the form Terms and Conditions,

appended as exhibit C to the Indenture. Ex. 1 at Ex. C § 16(d) (on page C-13 of the document).

         25.    This Court has jurisdiction over the Province under the FSIA because this action

is based upon a commercial activity of the foreign state within the United States and/or outside

the United States with a direct effect in the United States (28 U.S.C. § 1605(a)(2)) and, in

addition, the Province has explicitly waived sovereign immunity, as set forth in paragraph 24

above.




                                                 -7-
                Case 1:21-cv-00014 Document 1 Filed 01/04/21 Page 8 of 13




          26.     This Court also has jurisdiction over the Province pursuant to section 9.7(b) of the

Indenture, which provides, in relevant part:

          The Province irrevocably submits to the jurisdiction of any U.S. federal or New
          York state court sitting in the Borough of Manhattan, The City of New York, and
          any appellate court from any court thereof, in any suit, action or proceeding
          arising out of or relating to the Notes or the Indenture and irrevocably agrees that
          all claims in respect of any such suit, action or proceeding may be heard and
          determined in such U.S. federal or New York state court.

Ex. 1 § 9.7(b). The same text appears in section 16(b) of the form Terms and Conditions,

appended as exhibit C to the Indenture. Ex. 1 at Ex. C § 16(b) (on page C-13 of the document).

          27.     Venue is proper in this District because a substantial part of the events or

omissions giving rise to the claim occurred, and a substantial part of property that is the subject

of the action is situated, in this District. Alternatively, to the extent there is no judicial district in

which an action may otherwise be brought, venue is proper in this District because the Province

is subject to this Court’s personal jurisdiction.

          28.     Venue is also proper in this Court by agreement of the parties pursuant to section

9.7(b) of the Indenture, which provides, in relevant part:

          The Province also irrevocably waives, to the fullest extent that it may effectively
          do so, any objection to venue or defense of an inconvenient forum to the
          maintenance of any such suit, action or proceeding in such jurisdiction.

Ex. 1 § 9.7(b). The same text appears in section 16(b) of the form Terms and Conditions,

appended as exhibit C to the Indenture. Ex. 1 at Ex. C § 17(d) (on page C-13 of the document).

          29.     In the Indenture, Section 9.7(c) the Province appointed Corporation Service

Company, with offices located as of the date of the Indenture at 1180 Avenue of the Americas,

Suite 210, New York, New York 10036-8401 1 “as its Agent . . . to receive on behalf of the

Province and its property service of any summons and complaint and other process which may


1
    The current address for Corporation Service Company is 80 State Street, Albany, NY 12207-2543.


                                                       -8-
             Case 1:21-cv-00014 Document 1 Filed 01/04/21 Page 9 of 13




be served in any such suit, action or proceeding brought in such New York State or U.S. federal

court sitting in New York City in the Borough of Manhattan.” Ex. 1 § 9.7(c). The same

appointment, with the same identified office address, is made in the form Terms and Conditions,

appended as exhibit C to the Indenture. Ex. 1 at Ex. C § 16(c) (on page C-13 of the document).

       30.      Pursuant to Section 9.7(a) of the Indenture, the “Indenture and the Debt Securities

. . . shall be governed by and construed in accordance with the law of the State of New York.”


                                 FACTUAL ALLEGATIONS

       31.      The Plaintiffs own beneficial interests in the Notes, as specified above and in

Exhibit 2 hereto. The Province is in default of its obligation to make certain interest payments

required under the terms of the Notes, as explained more fully below and specified in Exhibit 2

hereto. As of the date of this Complaint, the aggregate unpaid interest on the Notes due and

owing to Plaintiffs is $11,899,256.25. Plaintiffs reserve the right to seek payment of additional

outstanding interest, including interest on such interest, and any principal that becomes due

between now and entry of judgment in this action.

       32.      In 2017, the Province issued $350 million in Notes and in 2018, issued an

additional $150 million in Notes. As noted in paragraph 1 above, the Notes are governed by the

terms set forth in the Indenture, and the terms of the Notes are set forth in the forms of Notes

(Indenture Ex. A) and Terms and Conditions (Indenture Ex. C). The Notes issued in 2017 and

2018 have identical terms and conditions, except for the date of issuance and first interest

payment date.

       33.      The annual rate of interest on the Notes is 8.750%. The Notes provide for

payments of interest on a semi-annual basis. Each required interest payment is in the amount of

4.375% of the principal amount of the Note. Such payments are due on specific Interest



                                                 -9-
              Case 1:21-cv-00014 Document 1 Filed 01/04/21 Page 10 of 13




Payment Dates specified in each Note, specifically August 8 and February 8 of each year during

the term of the Notes, starting August 8, 2017 for the initial issuance and February 8, 2018 for

the second issuance. The Notes further provide for the payment of 8.750% interest on any

unpaid overdue interest, with payment of such interest also coming due each August 8 and

February 8.

       34.      The Notes provide for payments of principal in three installments of 33.33% on

February 8, 2023, 33.33% on February 8, 2024 and the remaining outstanding balance on

February 8, 2025. The Notes’ stated maturity date, on which their remaining principal will

become due, if maturity is not accelerated, is February 8, 2025.

       35.      Indenture Section 3.1 provides that “The Province covenants and agrees that it

will duly and punctually pay or cause to be paid the principal of, and premium, if any, and

interest (including Additional Amounts) on, each of the Debt Securities and any other payments

to be made by the Province under the Debt Securities and this Indenture, at the place or places, at

the respective times and in the manner provided in the Debt Securities and this Indenture, subject

to Section 9.6.”

       36.      Pursuant to section 4.1(a) of the Indenture and section 5(ii) of the Terms and

Conditions, an Event of Default occurs when “the Province fails to pay any interest … due on

any Notes when due and payable for 30 days after the applicable Payment Date”. See Ex. 1 at

Ex. C § 5(ii) (on page C-7 of the document).

       37.      Beginning on August 8, 2020 and continuing to the date hereof, the Province has

failed to make interest payments contractually required under the terms of the Notes. As of the

date of this Complaint, the aggregate unpaid interest on the Notes due and owing to Plaintiffs is

$11,899,256.25.




                                                -10-
              Case 1:21-cv-00014 Document 1 Filed 01/04/21 Page 11 of 13




        38.     As of the date of this Complaint, no payment of interest on overdue interest

payments contractually required under the terms of the Notes is yet due and owing. Plaintiffs

reserve the right to seek payment of interest on any unpaid overdue interest that becomes due

between now and entry of judgment in this action.

        39.     As of the date of this Complaint, no payment of the Notes’ principal is yet due

and owing. The current principal amounts outstanding, and the amounts of interest currently due

and payable on each Note to each Plaintiff, are specified in Exhibit 2. Plaintiffs reserve the right

to seek payment of additional outstanding interest, interest on any unpaid overdue interest

payments and any principal that becomes due between now and entry of judgment in this action.

        40.     Section 4.7 of the Indenture provides that the Holder of a Note has the “right,

which is absolute and unconditional, to receive payment of the principal and interest on

(including Additional Amounts) its Debt Security on the Stated Maturity Date for such payment

… and to institute suit for the enforcement of any such payment on or after the Stated Maturity

Date, and such right shall not be impaired without the consent of such Holder.” Ex. 1 § 4.7.

        41.     Plaintiffs have received authorization from the registered Holder (as defined by

the Indenture) of the Notes in which they own beneficial interests to take any and all actions and

exercise any and all rights and remedies that the registered Holder is entitled to take, including to

commence and prosecute this action.


                                        CLAIM FOR RELIEF
                                          (Breach of Contract)

        42.     Plaintiffs repeat and reallege the allegations set forth in paragraphs 1 through 41.

        43.     The Province is a party to the Indenture and each of the Notes in which the

Plaintiffs hold beneficial interests.




                                                 -11-
             Case 1:21-cv-00014 Document 1 Filed 01/04/21 Page 12 of 13




       44.     Beginning on August 8, 2020, and continuing thereafter, the Province has failed to

make required interest payments due to Plaintiffs as required by the terms of the Indenture and

the Notes.

       45.     Upon each Interest Payment Date stated in the Notes, amounts became due and

payable, yet the Province has failed to make the required payments. As more than 30 days have

passed since these amounts became due and payable, an Event of Default has occurred under the

terms of the Notes.

       46.     As a result of the Province’s breaches, it owes each Plaintiff the corresponding

amount set forth on Exhibit 2 hereto, in the aggregate amount of $11,899,256.25, plus interest on

any unpaid overdue interest payments, prejudgment interest, and all other amounts that are

payable under the terms of the Indenture and the Notes and any and all amounts that become due

between now and entry of judgment in this action.


                                  REQUEST FOR RELIEF

       Plaintiffs demand judgment again the Province, as follows:

               a.      A money judgment in favor of each Plaintiff against the Province in the

amounts set forth on Exhibit 2, in the aggregate amount of $11,899,256.25, together with any

later-accrued and unpaid interest, interest on such unpaid interest and all other amounts that are




                                                -12-
            Case 1:21-cv-00014 Document 1 Filed 01/04/21 Page 13 of 13




payable under the terms of the Indenture or the Notes and any and all amounts that become due

between now and entry of judgment in this action.

               b.      All costs, prejudgment interest, attorneys’ fees, and such other and further

relief as the Court shall deem just and proper.

Dated: January 4, 2021                                   QUINN EMANUEL URQUHART &
                                                         SULLIVAN, LLP




                                                         Dennis Hranitzky
                                                         dennishranitzky@quinnemanuel.com
                                                         Debra O’Gorman
                                                         debraogorman@quinnemanuel.com
                                                         51 Madison Avenue
                                                         New York, NY 10010
                                                         Tel: (212) 849-7000
                                                         Attorneys for Plaintiffs




                                                  -13-
